No. 04-01-00778-CV

IN RE Eduardo A. TREVIÑO
Original Mandamus Proceeding
Arising from the 144th Judicial District Court, Bexar County, Texas
Trial Court Nos. 1999-CR-4085, 1999-CR-6204 & 1999-CR-6205
Honorable Mark R. Luitjen, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	January 16, 2002
WRIT DENIED
	An indigent appellant is entitled to preparation of a free record for purposes of appeal but not
for purposes of collateral attack, such as a writ of habeas corpus. See Escobar v. State, 880 S.W.2d
782, 783 (Tex. App.- Houston [1st Dist.] 1993, no pet.).  This court has determined that the relator
is not entitled to the relief sought.  Therefore, the petition for writ of mandamus is DENIED. Tex.
R. App. P. 52.8(a). 
							PER CURIAM
Do Not Publish